PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/313,544
Filing Date: 22 Nov 2016
Appellant(s): LI et al.



__________________
Ying Chen (#50,193)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/01/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim status
(2)    Claims 1, 2, 5 and 8-17 are pending; claim 1 is independent and claims 3, 4, 6 and 7 have been cancelled.

(3) Response to Argument
In response to appellant’s argument that Arie does not teach or suggest “wherein the control unit controls a same primary color light source so that durations of its bright field time intervals are a geometric series within each frame of data.”, as recited in amendment claim 1. 
However, the examiner respectfully disagrees, Arie discloses in fig. 19, item 5701 and Paras 202-204, wherein the control unit is adapted to control a primary color light source (control of red laser light source, and in fig. 20, items 5802, Paras 214, 221, 222, 225), wherein the variable light source is turned on only for the period when the ON section of the binary data overlaps with the ON period of the mirror modulation control waveform, wherein the light volume loss during the period that emission is suppressed by increasing the emission intensity or locally adding the pulse of an emission intensity in order to improve the accuracy of the display gray scales, and to control the light valve 

    PNG
    media_image2.png
    206
    594
    media_image2.png
    Greyscale
To further explain a marked up versions of 5801 and 5803 in figure 20 of Arai are shown below.  What is mapped in the 5803 pattern to the claimed bright fields is only the PH1 compensation pulse, not the P1 voltage pulses.  The pattern alternates between PH1 compensation pulses, bright fields, and the Pb periods, dark fields.






Furthermore the PH1 compensation pulses are all the same length (fig.20; para. 222).  A geometric series is written as a + ar + ar2 + ar3+…, where a is the coefficient of 2 + a(1)3+… or simply a, a, a, a.  As Arai contemplates common length PH1 compensation pulses, these satisfy the requirement that the bright fields be a geometric series in duration.

    PNG
    media_image3.png
    166
    579
    media_image3.png
    Greyscale
An additional alternative mapping can be seen below in the marked up 5801 pattern.





	Here again the bright and dark fields clearly alternate.  Here the bright fields are simply a portion or all of the P1 pulse in 5801.  As can be seen in the marked up pattern, the largest field encompasses 16 periods, the next 8 periods, 4 periods, 2, periods and a single period.  This progression also equates to a geometric series 1 + 1(2) + 1(2)2 + 1(2)3.  
	Both of these mappings of claim 1 are seen to meet the current very broad limitations of claim 1.  Limitations simply requiring an increasing geometric series and/or the light source to only either be in a dark field or a light field would seem to overcome these mappings.  Without these restraints however, the above discussion and mappings are seen as disclosing the current claim limitations.
For the same reasons above rejection to claims 2, 5 and 8-17 still stands.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAIFELDIN E ELNAFIA/Examiner, Art Unit 2625                                                                                                                                                                                                        
Conferees:

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625                                                                                                                                                                                                        
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.